Case: 12-10705       Document: 00512300547         Page: 1     Date Filed: 07/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 9, 2013
                                     No. 12-10705
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

MELVIN WIAND,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:10-CV-1420




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       After the district court denied a motion to suppress evidence, Melvin


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10705     Document: 00512300547     Page: 2   Date Filed: 07/09/2013

                                  No. 12-10705

Wiand, federal prisoner # 37221-177, pleaded guilty, pursuant to a plea agree-
ment, to receipt of child pornography.      The conviction and sentence were
affirmed on direct appeal, the district court denied 28 U.S.C. § 2255 relief, and
we denied a certificate of appealability. The claims in Wiand’s § 2255 motion
included allegations that government witnesses forged evidence, testified falsely,
and otherwise obstructed justice at the suppression hearing.
      Wiand challenges the district court’s denial of a motion to reconsider its
denial of a motion to reopen the suppression proceedings, and he moves for
appointment of appellate counsel. The motion that is the subject of this appeal
is an unauthorized successive § 2255 motion that the district court lacked juris-
diction to consider. See United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
The judgment is AFFIRMED, and the motion for counsel is DENIED.




                                        2